Citation Nr: 1512635	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, from December 1990 to June 1991, from February 2003 to August 2003, and from November 2004 to January 2006.  The Veteran has additional unverified active service.

This case comes Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 appeal brief, the Veteran's representative indicated that the Veteran's cervical spine and lumbar spine disabilities are more severe than currently rated.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In that regard, the most recent VA examinations were conducted in January 2010, which was over 5 years ago.  

In his December 2012 VA Form 9, the Veteran asserted that there was a communication error between him and the examiner regarding his periods of incapacitations.  At the January 2010 VA examination, the examiner found that the Veteran did not have intervertebral disc syndrome (IVDS), yet did note the Veteran to have service-connected degenerative disc disease of the cervical spine and lumbar spine.  Whether the Veteran has IVDS is relevant to rating of his disabilities.  Therefore, additional VA examinations should be scheduled for these disabilities. 
Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from March 2009 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease of the lumbar spine and cervical spine.  The examiner should specifically explain whether or not the Veteran has intervertebral disc syndrome (IVDS) in his service connected lumbar and/or cervical spines.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

